Citation Nr: 0408294	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-18 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
secondary to service-connected left os calcis injury.

2.  Entitlement to a compensable evaluation for residuals of 
a left os calcis injury.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran served on active duty for training from May 1977 
to January 1978.  His claims come before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran's left hip disorder is not related to his 
service-connected left os calcis disability, and is not 
otherwise related to service.

3.  The veteran experiences no disabling residuals 
attributable to his in-service left os calcis injury.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  The criteria for entitlement to a compensable evaluation 
for residuals of a left os calcis injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.31, 
4.73, Diagnostic Code 5273 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA in this case such that the 
Board's decision to proceed in adjudicating these claims does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

In a letter dated April 2002, the RO acknowledged the 
veteran's claims, informed the veteran of its expanded duties 
to notify and assist, explained that it was developing his 
claims pursuant to the latter duty, requested the veteran to 
submit any pertinent evidence he had to support his claims, 
including medical evidence linking a current disability to a 
service-connected disability and establishing the worsening 
of that service-connected disability, and indicated that it 
would assist the veteran in obtaining and developing all 
pertinent evidence provided he identified the source or 
sources of the evidence.  The RO noted that it had already 
requested evidence in support of the veteran's claims, 
including his treatment records from the VA Medical Center, 
Westside.  The RO explained that it was required to make 
reasonable efforts to assist the veteran in obtaining all 
pertinent evidence, including medical records, employment 
records, and records from federal agencies, but that 
ultimately, it was the veteran's responsibility to ensure the 
RO's receipt of all pertinent information.  The RO requested 
the veteran to identify the names and addresses of 
individuals who had relevant records that needed to be 
secured, the approximate time frame covered by the records, 
and the condition for which the veteran was treated.  The RO 
told the veteran that he could obtain these records on his 
own initiative and send them to the RO.  The RO explained 
that, once all evidence was received, the RO would provide 
the veteran a medical examination or secure a medical opinion 
if it thought that such an examination or opinion was 
necessary to make a decision in the case.  

The RO sent the aforementioned notice before initially 
deciding the veteran's claims.  The timing of this notice 
thus complies with the express requirements of the law as 
found by the Court in Pelegrini v. Principi, 17 Vet. App. at 
420-22 (2004) (holding, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits).  

The content of the April 2002 notice also complies with the 
express requirements of the law as found by the Court in 
Pelegrini.  As previously indicated, this notice informed the 
veteran of the evidence and information needed to support his 
claims.  It also indicated that VA would assist the veteran 
in obtaining all outstanding evidence, but that in the 
meantime, the veteran should submit any pertinent evidence he 
had to support his claims.  See Pelegrini, 17 Vet. App. at 
422 (holding that VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim).  But see VAOPGCPREC 1-2004 
(holding that the Court's statement in Pelegrini that section 
§ 3.159(b)(1), explicitly, and section § 5103(a), implicitly, 
requires VA to request the veteran to provide all evidence in 
his possession that pertains to his claim is obiter dictum 
and not binding on the Board and that section § 5103(a) does 
not require VA to seek evidence other than that identified as 
necessary to substantiate a claim).  

Moreover, after sending the April 2002 notice, the RO 
provided the veteran additional notice with regard to his 
claims in a rating decision dated in July 2002, a statement 
of the case issued in June 2003, and supplemental statements 
of the case issued in June 2003 and November 2003.  In those 
documents, the RO again informed the veteran of the 
information and evidence needed to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103.  As well, the RO notified the 
veteran of the reasons for which his claims had been denied, 
the evidence it had considered in denying those claims, and 
the evidence the veteran still needed to submit to 
substantiate his claims, and provided him the regulations 
pertinent to his claims, including those involving VA's 
duties to notify and assist.  

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In particular, the RO 
secured and associated with the claims file VA and private 
inpatient and outpatient treatment records.  Additionally, VA 
has conducted necessary medical inquiry in an effort to 
substantiate the veteran's claims.  38 U.S.C.A.§ 5103A (d).  
Specifically, in September 2003, the RO afforded the veteran 
a VA examination, during which an examiner addressed the 
presence, etiology and severity of the disabilities at issue 
in this appeal.  

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
the record is ready for appellate review.   

II.  Analysis of Claims

A.  Service Connection - Left Hip Disorder

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

The veteran asserts that he has a left hip disorder that is 
related to his service-connected left os calcis disability.  
He claims that this service-connected disability necessitates 
the use of artificial arches, which in turn, cause him to 
walk with a tilt.  This tilt allegedly affects the left side 
of his body, particularly, his left hip, and causes pain.

Medical documents of record, including VA treatment records 
and x-rays dated since March 1991, 1996 records of treatment 
by Sandra A. Brown, a chiropractor, a January 1997 letter 
from Dr. Brown, a report of a VA joints examination conducted 
in May 1997, a September 1997 memorandum of a VA Section 
Chief of Orthopedic Surgery, and a report of a VA feet 
examination conducted in September 2003, establish that the 
veteran currently has a left hip disorder that has been 
diagnosed as degenerative joint disease.  

According to service medical records, the veteran fractured 
his left heel in May 1977.  In August and December 1977, he 
reported soreness and pain associated with that fracture.  An 
examiner issued the veteran a heel pad and placed him on a 
limited duty profile.  In January 1978, the veteran continued 
to complain of left heel pain.  The same examiner prescribed 
valium and again placed the veteran on a limited duty 
profile.  During an examination conducted the same month, the 
veteran reported no complaints associated with his left heel.  
An examiner noted that the veteran had a permanent profile on 
the left heel and also noted malunion of the old, May 1977, 
fracture.

In a rating decision dated June 1981, the RO granted the 
veteran service connection for a history of injury to the 
left os calcis and assigned a noncompensable evaluation.  The 
RO based its decision on the aforementioned findings and 
December 1977 and January 1981 x-ray reports showing no old 
fracture.  Since this decision, the veteran has continued to 
complain of foot problems and has received treatment for foot 
complaints, all of which have recently been found to be 
unrelated to his service-connected left os calcis disability.  

From 1978, when the veteran was discharged from his period of 
active duty for training, until 1995, he did not report any 
hip problems associated with his left heel.  He first 
mentioned a hip problem in 1996.  

As noted above, the veteran does not assert, and the evidence 
does not show any in-service onset of hip problems; nor is 
there any evidence suggesting a direct etiologic relationship 
between current  hip disability and service.  See 
38 C.F.R. § 3.303(a), (d).  Rather, the veteran claims his 
left hip disability is related to his service-connected os 
calcis.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent 
to establish such relationship.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Six medical professionals have addressed whether the 
veteran's left hip disorder is related to his service-
connected left os calcis disability: a private chiropractor, 
two VA examiners and three VA orthopedic surgeons.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In a letter dated in January 1997, Dr. Brown, the 
chiropractor, discussed both of the veteran's hips.  Therein, 
she specifically indicated that she had treated the veteran 
for right hip pain from October 1996 to November 1996, and 
that that pain was getting progressively worse.  She 
mentioned the veteran's in-service left heel injury and 
indicated that the hip pain was related to that injury.  She 
based her conclusion on the fact that the veteran limped, 
which put greater stress on his hips.  In a written statement 
dated February 1997, Dr. Brown reiterated her prior 
conclusion, but referred only to the veteran's right hip.  

During a VA joints examination conducted in May 1997, the 
veteran reported an altered gait secondary to his left heel 
injury.  The VA examiner noted that the veteran's left ankle 
and foot disorders were service related.  He then found that 
the degenerative changes of the veteran's hips resulted from 
his altered gait and associated altered body mechanics.

In September 1997, a board of three VA orthopedic surgeons 
reviewed the claims file.  In a comprehensive memorandum, 
they indicated that the reported episode of an os calcis 
fracture in 1977, if in fact present, was of minor degree and 
did not leave any residual deformity to the calcaneus.  They 
indicated that any subsequent forefoot disorder, arthritic 
changes of the toes, knee disorder, or hip complaint would 
not be related this left heel injury.

During a VA feet examination conducted in September 2003, a 
VA examiner agreed with the conclusion reached by the board 
of three orthopedic surgeons.  He reviewed the claims file 
and concluded that it was not at least as likely as not that 
the claimed hip condition was secondary to the veteran's 
service-connected left heel condition.  

The Board finds that Dr. Brown's is not probative.  Although 
she mentions "hips" in one sentence, it appears that she is 
referring only to the veteran's right hip.  Significantly, 
the veteran submitted Dr. Brown's opinion in support of a 
separate claim of entitlement to service connection for a 
right hip disorder, claimed as secondary to his service-
connected left hip disorder.  In any case, Dr. Brown reports 
treatment of the veteran for only a brief time, does not 
identify the nature of any existing hip or foot disability 
and did not have the benefit of a review of the claims file 
to support the nexus opinion offered.
 
The Board also finds that the May 1997 VA physician's opinion 
to lack probative value in the face of the remaining evidence 
of record.  First, his finding that the veteran's left ankle 
and foot are service related is incorrect.  The veteran is 
service-connected for residuals of a left os calcis injury, 
or for a disability of the hind foot, or heel.  Physicians 
have specifically disassociated other disabilities of the 
veteran's forefoot and ankle from his service-connected left 
os calcis disability.  The May 1997 VA examiner thus appears 
to have relied on an inaccurate history in considering the 
etiology of claimed hip disability.  Second, the May 1997 
examiner found that the degenerative changes of the veteran's 
hips resulted from his altered gait and associated altered 
body mechanics, but did not specify whether the altered gait 
and associated altered body mechanics resulted from the 
service-connected left os calcis disability.  Moreover, the 
VA examiner does not appear to have reviewed the evidence in 
the claims file so as to provide supporting rationale for his 
opinion based on an accurate and complete consideration of 
the veteran's medical history.

In contrast, the Board accords the greatest weight to the 
1997 opinion of the board of three VA orthopedic surgeons.  
Such opinion is notably consistent with the opinion offered 
by another VA examiner who reviewed the claims file in 
September 2003.  The Board emphasizes that the orthopedic 
surgeons, who specialize in questions of orthopedic 
pathology, are the individuals most qualified to provide the 
requested opinion as to etiology.  Moreover, unlike the 
private chiropractor and May 1997 VA examiner, the orthopedic 
surgeons reviewed the claims file and discussed the evidence 
therein.  Thus, findings specific to the veteran's medical 
history provide a basis for their unfavorable opinion.  The 
board opinion, the most comprehensive medical report, based 
on an accurate history and offered by qualified specialists, 
was, as stated, agreed with by the September 2003 VA examiner 
who also reviewed the claims file.  The September 2003 
examiner noted consideration of medical literature as well as 
clinical findings in determining the lack of an etiologic 
relationship between os calcis and claimed hip disability.  
Thus, the Board concludes that the veteran's left hip 
disorder is not related to his service-connected left os 
calcis disability.  

The evidence in this case is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, the 
preponderance of the evidence is against finding that current 
left hip disability is related to either service or to 
service-connected disability.  38 U.S.C.A. § 5107.



B.  Increased Evaluation - Left Os Calcis Disability

The veteran also asserts that he is entitled to an increased 
evaluation for residuals of his left os calcis injury.  He 
claims that the noncompensable evaluation currently assigned 
this disability dos not accurately reflect the severity of 
his left foot symptomatology.  This symptomatology allegedly 
includes pain in the forefoot, has necessitated surgery, and 
causes the veteran to tilt while walking, which in turn 
causes him to limp.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995) (holding that, when assigning a 
disability rating, it is necessary to consider additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement).   

The RO has evaluated the veteran's left os calcis disability 
pursuant to Diagnostic Code 5273, which governs ratings of 
malunion of the os calcis or astragalus.  Diagnostic Code 
5273 provides that a 10 percent evaluation is assignable for 
moderate deformity of the os calcis or astragalus.  A 20 
percent evaluation is assignable for marked deformity of the 
os calcis or astragalus.  

Other diagnostic codes that are potentially pertinent to the 
veteran's claim include Diagnostic Code 5271, which provides 
that a 10 percent evaluation is assignable for moderate 
limited motion of the ankle, and Diagnostic Code 5270, which 
provides that a 20 percent evaluation is assignable for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 
(2003).  Also, a compensable rating is warranted where the 
evidence demonstrates lower extremity shortening by at least 
3.2 centimeters.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2003).  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Based on the aforementioned criteria and for the reasons 
explained below, the Board finds that the veteran's left os 
calcis disability picture does not more nearly approximate 
the criteria for a compensable evaluation under the rating 
schedule.  

As previously indicated, the veteran served on active duty 
for training from May 1977 to January 1978.  In August 1977, 
he reported that he fractured his os calcis in May 1977, but 
there are no x-rays confirming this fracture.  In any event, 
due to the veteran's reported soreness and pain in the heel, 
he was placed on a limited duty profile, which eventually 
became permanent. 

Then, during a VA special orthopedic examination conducted in 
January 1981, an examiner noted residuals of the left heel 
injury, including a thicker left heel as compared with the 
right heel and complaints on light palpation of the left 
heel.  
X-rays of the left foot and left ankle, including the 
calcaneus, were normal; however, the examiner diagnosed a 
history of fracture of the left os calcis, healed with 
symptomatic residuals.  

Since that examination, the veteran has continued to complain 
of foot pain, but as discussed herein above, examiners have 
mostly attributed the veteran's complaints of pain to other 
nonservice-connected foot disorders.  For instance, during a 
VA examination conducted in December 1989, an examiner noted 
no abnormalities associated with the left os calcis 
disability and instead diagnosed a bunion, callus and hallux 
valgus.  These findings were confirmed during VA outpatient 
treatment rendered in May 1990 and a VA orthopedic 
examination conducted in September 1990.  During the 1990 
examination, the examiner also noted swelling secondary to 
the left heel injury, but indicated that the callus and 
hallux valgus were not related to the left heel injury.  

From January 1991 to March 1991, the veteran was hospitalized 
at a VA Medical Center, where he underwent a bunionectomy and 
a sesamoidectomy.  X-rays taken in December 1996 confirmed 
evidence of the bunionectomy and a hallux valgus deformity.  
The radiologist indicated that there was no evidence of an 
acute osseous injury.  During a VA examination conducted the 
same day, an examiner found that there was no evidence of a 
fracture of the left heel.  He diagnosed hallux valgus 
deformity, calluses of the left great toe, residuals of a 
bunionectomy and sesamoidectomy of the left great toe, 
including tenderness, and arthritic changes of the first 
metatarsal/tarsal bones.  He indicated that these conditions 
were not related to the left heel.  He noted that, despite 
the veteran's claim that his left heel significantly limited 
his functional ability, there was no objective pain or 
tenderness of the left heel.  Rather, the left heel was 
normal and the veteran exhibited no weakened movement, excess 
fatigability, or incoordination of the left heel.  The 
examiner indicated that, to the extent there was weakened 
movement, it was due to left forefoot, rather than left hind 
foot, problems. 

During VA outpatient treatment rendered in 1996, the veteran 
complained of left foot pain and an examiner noted malunion 
of the os calcis.  He then issued orthotics.  During a VA 
joints examination conducted in May 1997, an examiner noted 
pes planus bilaterally and a callus formation.  He also noted 
that the veteran had tenderness, pain and weakness, and 
limitation of motion of the left foot, all attributable to 
degenerative joint disease of the hips and ankles.  The 
examiner indicated that the veteran's left heel fracture was 
healed.  He intimated that the degenerative joint disease was 
secondary to, in part, the left os calcis disability, but as 
previously indicated, three VA orthopedic surgeons later 
refuted that finding.

Specifically, in September 1997, those orthopedic surgeons 
concluded that x-rays showed no evidence of a previous 
calcaneus fracture or any residual hind foot disorder 
resulting from the 1977 injury.  They explained that, to the 
extent the fracture occurred, it was minor, leaving no 
residual deformity to the calcaneus and no residual 
disability with regard to the calcaneus.  They indicated that 
any subsequent forefoot disorder, such as hallux valgus and 
arthritic changes at the metatarsal phalangeal joint of the 
great toe, and any knee or hip disorder were not related to 
the left heel injury.  They concluded that no disability was 
related to that injury.  

During VA and private outpatient treatment rendered since 
1997, the veteran has reported left foot and ankle pain 
secondary to his service-connected left os calcis disability, 
but no examiner has objectively confirmed such symptoms 
secondary to that disability.  During a VA feet examination 
conducted in September 2003, the examiner noted proper 
alignment, but scarring on the left foot, limitation of 
motion of the left foot, a limp, pain on standing, and an 
inability to squat or stand on the toes and heels.  The 
examiner attributed these symptoms to pes planus, post 
neuroectomy and bunionectomy of the left foot, and hallux 
valgus.   

In sum, since 1990, the veteran has experienced no residuals 
of his in-service left os calcis injury.  Rather, medical 
professionals have attributed all objective left foot and 
ankle symptomatology, such as motion limitation and hallux 
valgus, to nonservice-connected left foot and ankle 
disorders.  To the extent that examiners have acknowledged 
the possibility that some shortening could have resulted from 
the in-service injury, and based on any medical notes as to 
any leg shortening, such has been noted as minimal, less than 
one inch, and, significantly, not of at least 3.2 centimeters 
to warrant consideration for a compensable rating under 
Diagnostic Code 5275.  Nor is competent evidence identifying 
residuals resulting in at least a moderate deformity of the 
os calcis or astragalus to warrant assignment of a 
compensable evaluation under Diagnostic Code 5273.

Absent current objective manifestations of disabling 
residuals attributable to service-connected disability a 
compensable rating is not warranted.  See 38 C.F.R. § 4.31.  
The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2003).  At 
present, however, the Board finds that a compensable 
evaluation is not warranted.  

In reaching its decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2003).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left hip disorder secondary to 
service-connected left os calcis injury is denied.

A compensable evaluation for residuals of a left os calcis 
injury is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, Diagnostic Code 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, Diagnostic Code 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, Diagnostic Code 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



